Case 19-32988-hdh11 Doc 1 Filed 09/03/19 Entered 09/03/19 11:13:47 Page 1of 6

Fill in this information to identify the case:

 

United States Bankruptcy Court for the:

 

District of ;
(State) ema = /
Case number (/ known): Chapter BiLic Ba! CO) Check if this is an
7 . = ee: === an : amended filing
ep 03 2019
ce sane OURT
U.S. BANKRUPTCY C
Official Form 201 CER a DISTRICT OF TEXAS

Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name (bo, J ff TYAS Vio pettie ae LIE

 

2. All other names debtor used
in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

3. Debtor's federal Employer ¥3 - | q d | 72 Di

Identification Number (EIN)

 

 

4. Debtor's address Principal place of business Mailing address, if different from principal place
of business
. Z.
Y/of pay Ziete ll. S4ne
Number Street Number Street

 

 

She #Y/fe =

'~7:
Ly Lee 7 X 25h Wy
ity tate ZIP Code City State ZIP Gode

Location of principal assets, if different from

“Tui lA’ principal place of business

County

 

 

 

Number Street

 

 

 

City State ZIP Code

 

5. Debtor’s website (URL) M/ Jf

 

 

 

 

 

6. Type of debtor At Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
QO Partnership (excluding LLP)

() Other. Specify:

 

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 19-32988-hdh11 Doc 1 Filed 09/03/19 Entered 09/03/19 11:13:47

Debtor

Page 2 of 6

Case number (if known)

 

Name

 

7. Describe debtor’s business

 

A. Check one:

Q) Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 11 U.S.C. § 101(44))

L) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

O Clearing Bank (as defined in 11 U.S.C. § 781(3))

GiLNone of the above

B. Check all that apply:

C) Tax-exempt entity (as described in 26 U.S.C. § 501)

(} Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C) Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

Cc. NAICS (North American Industry | Classification System) 4-digit code that best describes debtor. See
hi I

 

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attach a
separate list.

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

Official Form 201

 

 

Check one:

O Chapter 7
CJ Chapter 9
i Chapter 11. Check ail that apply.

Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

C1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Oa plan is being filed with this petition.

im Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

LJ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment fo Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

L) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.
O Chapter 12

Fo

QO) Yes. District

When
MM/ DD/YYYY

Case number

When
MM / DD/YYYY

District Case number

Sf No

Ld Yes. Debtor Relationship

 

District When

 

MM 7 DD /YYYY”
Case number, if known

 

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 19-32988-hdh11 Doc 1 Filed 09/03/19 Entered 09/03/19 11:13:47 Page 3 of 6

Debtor Case number (if «n2w7)
Name

 

 

 

11. Why is the case filed in this Check aif that apply:

district? : os _
U) Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

CL) A bankruptcy case conceming debtor's affiliate, general partner, or partnership is pending in this district.

A.
12. Does the debtor own or have No
possession of any real :
property or personal property
that needs immediate Why does the property need immediate attention? (Check ai that apply.)
attention?

 

Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

CJ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C) it needs to be physically secured or protected from the weather.

U It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

U) other

 

Where is the property?
Number Street

 

 

 

City State ZIP Code

Is the property insured?
(2 No

L) Yes. insurance agency

 

 

 

Contact name
Phone
BE ses: -t01 and administrative information

 

13. Debtor’s estimation of Check one:

available funds L} Funds will be available for distribution to unsecured creditors.

After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

a 1-49 {) 1,000-5,000 QI 25,001-50,000
14, Estimated number of 50-99 UL) 5,001-10,000 L) 50,001-100,000
creditors C2) 100-199 Q 10,001-25,000 CJ More than 100,000
LI 200-999
; L) $0-$50,000 LI) $1,000,001-$10 million C2 $500,000,001-$1 billi
15. Estimated assets LJ $50,001-$100,000 QO $10,000,001-$50 million QQ $1.000,000.001 0 aon
$100,001-$500,000 CJ $50,000,001-$100 million (2 $10,000,000,001-$50 billion
$500,001-$1 million L) $100,000,001-$500 million C) More than $50 billion

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 19-32988-hdh11 Doc 1 Filed 09/03/19 Entered 09/03/19 11:13:47 Page 4 of 6

 

 

 

Debtor 5 Case number (fkncwr)
an 21 $0-$50,000 Q $1,000,001-$10 million Q) $500,000,001-$1 billion
16. Estimated liabilities Q $50,001-$100,000 Q $10,000,001-$50 million Q $1,000,000,001-$10 billion
L $100,001-$500,000 QQ) $50,000,001-$100 million Q $10,000,000,001-$50 billion
L $500,001-$1 million CJ $100,000,001-$500 million C) More than $50 billion

 

 

 

 

| for Relief, Declaration, and Signatures

WARNING — Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can

result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature Of |» The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of ae
petition.
debtor

= | have been authorized to file this petition on behalf of the debtor,

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 7 03 -dig
* Aye Dt E

W oC”
Signature of authorized representative of debtor Printed name

Title @ y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Si rm
18. Signature of attorney x Date
Signature of attorney for debtor MM /DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 4
Case 19-32988-hdh11 Doc 1 Filed 09/03/19 Entered 09/03/19 11:13:47 Page 5 of 6

BIXN 094 (zev. 5/04)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

In Re:
Case No.:

Debtor(s)

CGR COD 60? 60? 60? LOD WD

VERIFICATION OF MAILING LIST

The Debtor(s) certifies that the attached mailing list (only one option may be selected per
form):

0 is the first mail matrix in this case.
C1 adds entities not listed on previously filed mailing list(s),
LC] changes or corrects name(s) and address(es) on previously filed mailing list(s).

C1 deletes name(s) and address(es) on previously filed Mailing list(s).

In accordance with N.D. TX L.B.R. 1007.1, the above named Debtor(s) hereby verifies
that the attached list of creditors is true and correct.

G- ar

Date Signature of Attorney (if applicable)

¢<L—— Debtor’s Social Security (Jas; Sour digits only) /Tax ID No.

Signature of Joint Debtor (if applicable) Joint Debtor’s Social Security (last Jour digits only) [Tax 1D No.

 

 

 

 

 

 
Case 19-32988-hdh11 Dae /mlesoproaiye Erte Sigs Magar Bate 6 of 6
OR DITUS-
|, TOLLAT- Cppitth Pgh ALE
7326 CokoMAR Ave.
DAMAS TK TS 21H
2. 1M. WOINTER MD Te hic
DTAze CORO PAYD Ave
DAS TX 95214
